internal_revenue_service department of the index number washington dc person to contact telephone number refer reply to cc dom it a 5-plr-121406-98 date may taxpayers partnerships state state state dear this responds to taxpayers application_for a private_letter_ruling dated date taxpayers represent the following facts taxpayers are two limited_liability companies organized in state and classified as partnerships for federal_income_tax purposes two s_corporations hold more than of each of the taxpayers’ membership interests in substantially identical proportions each taxpayer owns and operates a hotel in state taxpayers are planning to dispose_of their respective hotels and acquire resort-like hotels in state taxpayers seek to effectuate these transactions by entering into substantially identical is represented that each but separate exchanges under sec_1031 of the code it transaction will take place as follows a taxpayer will transfer all real and personal_property associated with its hotel in state to a qualified_intermediary the qualified_intermediary will then sell the hotel to an unrelated third party not more than days after the transfer of the property the taxpayer will identify one or more replacement properties subsequent to this identification the qualified_intermediary will acquire replacement_property using the funds from the sale of the relinquished_property thereafter but prior to the date replacement_property is received the taxpayer will liquidate transferring its assets and liabilities to its members the partners immediately will then transfer these assets and liabilities to a newly formed limited_partnership partnership each partner will hold both general and limited_partnership interests in partnership and each partner's interest in capital losses and profits will be the same as held previously following the formation of partnership and on or before days following the transfer of the relinquished_property to the qualified_intermediary the qualified_intermediary will transfer the replacement_property to the partnership the stated business_purpose for the formation of the partnerships is to satisfy the requirements of potential lenders that the acquiring entities of the replacement properties be separate and apart from the owners of the relinquished properties as a safeguard against any liabilities carrying over to the replacement properties under these facts taxpayers are requesting a ruling that the partnerships will be treated as both the transferors of the relinquished properties and the transferees of the replacement properties for purposes of sec_1031 of the code sec_708 of the code provides that a partnership is considered as continuing if it is not terminated sec_708 of the code provides that a partnership shall be considered as terminated only if either a no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or b within a twelve month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the income_tax regulations provides in part that a contribution of property to a partnership does not constitute a sale_or_exchange for purposes of sec_708 sec_721 of the code provides that no gain_or_loss shall be recognized by a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest therein revrul_84_52 1984_1_cb_157 considers the federal tax consequences of converting a general_partnership into a limited_partnership in that revenue_ruling each partner’s total percentage interest in the partnership’s profits losses and capital remained the same after the conversion further the business of the general_partnership continued to be carried on after the conversion revrul_84_52 holds that pursuant to sec_721 the parties will not recognize gain_or_loss under sec_741 or sec_1001 the revenue_ruling holds also that the general_partnership is not terminated because the business of the general_partnership will continue after the conversion and because under sec_1_708-1 a transaction governed by sec_721 is not treated as a sale_or_exchange for purposes of sec_708 revrul_95_37 1995_1_cb_130 examines the conversion of a domestic_partnership into a domestic limited_liability_company classified as a partnership for federal tax purposes revrul_95_37 holds that the federal_income_tax consequences described in revrul_84_52 apply to the conversion of an interest in a domestic_partnership into an interest in a domestic limited_liability_company classified as a partnership regardless of the manner in which the conversion is achieved under state law sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment sec_1031 of the code provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not of like_kind if a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs accordingly based on the facts and representations submitted and the above authorities it is concluded that the conversion of taxpayers from limited_liability companies into the respective limited_partnerships will not result in a termination of either taxpayer under sec_708 of the code and for federal_income_tax purposes the respective limited_partnerships will be considered a continuation of the respective limited_liability companies and partnerships will be treated as both the transferors of the relinquished properties and the transferees of the replacement properties for purposes of sec_1031 of the code no opinion is expressed or implied as to the tax consequences of the proposed transaction under the provisions of any other sections of the code or regulations that ‘ may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not covered by the above rulings specifically no opinion is expressed as to whether the transaction otherwise complies with the requirements of sec_1031 and in particular whether the replacement_property to be received is of like_kind to the real and personal_property to be relinquished a copy of this ruling should be attached to the federal_income_tax return for the year in which the transaction in question occurs this ruling is directed only to taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting b fo douglas a pahey assistant to the chief branch ll lio cc ral ar intranet cea die pian adnmpemmmmmupernitentemventtit sore poet
